Name: Commission Regulation (EEC) No 201/84 of 26 January 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 22/ 14 Official Journal of the European Communities 27. 1 . 84 COMMISSION REGULATION (EEC) No 201/84 of 26 January 1984 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 253/83 (3), as last amended by Regulation (EEC) No 3632/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1253/83 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p.,1 . ft OJ No L 140, 20. 5. 1982, p. 22. (3) OJ No L 133, 21 . 5. 1983, p. 26. V) OJ No L 360, 23. 12. 1983, p. 18 . 27. 1 . 84 Official Journal of the European Communities No L 22/15 ANNEX to the Commission Regulation of 26 January 1984 fixing die import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 45 from 6 to 12 February 1984 (') Week No 46 from 13 to 19 February 1984 (') Week No 47 from 20 to 26 February 1984 (') Week No 48 from 27 February to 4 March 1984 (') 02.01 A IV b) 1 136,913 140,070 144,060 148.7Q3 2 95,839 98,049 100,842 104,092 3 150,604 154,077 158,466 163,573 4 177,987 182,091 187,278 193,314 5 aa) 177,987 182,091 187,278 193,314 bb) 249,182 254,927 262,189 270,640 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 2977/83 and Commission Regulation (EEC) No 19/82.